Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-7 in the reply filed on 02/07/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 8-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group II, there being no allowable generic or linking claim.
Status of Claims
Claims 1-14 are pending.  Claims 1-7 are presented for this examination.  Claims 8-14 are withdrawn.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 06/26/2020, 11/03/2020, 08/09/2021 and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 1 has recitations " ([Sn], [Sb], and [P] respectively represent the content (% by weight) of Sn, Sb, and P.).  Claim 2 has recitation “(excluding 0%)".  Claim 3 has “([Si], [Al], [Mn], [Ga], and [Ge] respectively represent the content (% by weight) of Si, Al, Mn, Ga, and Ge.)”.  Claim 5 has “([Si], [Al], and [Mn] respectively represent the content (% by weight) of Si, Al, and Mn.)”.   Claim 6 has “(1/2t means 1/2 of the thickness of the entire steel sheet, 1/4t means 1/4 of the thickness of the entire steel sheet, P200 means the strength of the diffraction peak obtained within 15 degrees of a 200 plane appearing in an XRD test, a P211 means the strength of the diffraction peak obtained within 15 degrees of 211 plane, and a P310 means the peak of the diffraction strength obtained within 15 degrees of the 310 plane.)”.
 It is unclear whether these recitations within the brackets would further limit the scope of the claims.  Applicant is required to open brackets in claims 1, 3 and 6 in order to have the claim limitations considered.
Specification
The disclosure is objected to because of the following informalities: Specification Page 14 lines 10-20 term “311 plane” should be recited as “310 plane” and term “P311” should be recited as “P310”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 “P200 / (P211 P310)” is indefinite since it is unclear what it means with claimed term ”(P211 P310)”.  Applicant is required to make the term meaningful.    Applicant is also required 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tomita (JPH05125495A from IDS).
As for claims 1-3 and 5, Tomita discloses a non-oriented steel sheet having overlapping compositions as illustrated in Table 1 below.   	
A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I.

Table 1
Element
Applicant
(weight %)
Tomita et al.
(weight %)
Overlap
(weight %)
Si
2-3.5
0.1-3.5
2-3.5
Al
0.3-2.5
<=1.5
0.3-1.5
Mn
0.3-3.5
0.1-0.9
0.3-0.9
Sn
0.003-0.2
0.024-0.123
0.024-0.123
               Sb
0.003-0.15
0.012-0.166
0.012-0.15
P
0.004-0.18
<=0.2
0.004-0.18
               Ga
0.0005-0.03
0.003-0.01
0.003-0.01
C (Claim 2)
<=0.004
<=0.005
<=0.004


Regarding instant claimed Equations (1), (3) and (5),  first, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, in re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Taklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75.  In the absence of evidence to the contrary, the selection of the proportions of elements would appear to require no more than routine investigation by those ordinary skilled in the art.  In re Austin, et al., 149 USPQ 685, 688.   Second, due to overlapping ranges of Sn, Sb, P, Al, Mn and Ge, instant claimed Equations would be expected absent evidence to the contrary.  
As for claim 6 and 7, they are properties and structure limitations due to similar steel sheet compositions and process of making.
When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the prior art products necessarily possess the characteristics of the claimed product.  See MPEP 2112.01.

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)

In the instant case, since Tomita discloses a steel sheet having similar compositions as claimed as illustrated in Table 1 above and similar process of making by heating, hot rolling, annealing the hot rolled sheet, cold rolling and annealing the cold rolled sheet as required by instant application, it is therefore reasonable to believe that the claimed structure and property limitations would have naturally flowed following the suggestion of Tomita.    See MPEP 2112.01 I.
Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Tomita in view of Nakajima (US 2018/0230564A1).
As for claim 4,  Tomita does not expressly disclose presence of Ga.  However, in view of the lower limit of claimed Ga range, Ga is considered an impurity element.
Nakajima further discloses influence of Ga content as an inevitable impurity upon the magnetic flux density to develop a non-oriented electrical steel sheet having excellent magnetic properties. (paragraph [0024])   Ga amount is to be controlled <=0.0005% to significantly increase the magnetic flux density. (paragraph [0032])
Hence, it would have been obvious to one skill in the art, at the time the invention is made to control Ga content as an inevitable impurity <=0.0005% as suggested by Nakajima, in the non-oriented electrical steel sheet of Tomita for the purpose of increasing the magnetic flux density.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733